

117 HR 1960 IH: To name the Department of Veterans Affairs community-based outpatient clinic, located at 400 College Drive, Middleburg, Florida, the “A.K. Baker VA Clinic”.
U.S. House of Representatives
2021-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1960IN THE HOUSE OF REPRESENTATIVESMarch 17, 2021Mrs. Cammack (for herself, Mr. C. Scott Franklin of Florida, Mrs. Demings, Mr. Gaetz, Mrs. Murphy of Florida, Ms. Salazar, Mr. Diaz-Balart, Mr. Lawson of Florida, Mr. Buchanan, Mr. Rutherford, Mr. Donalds, Mr. Mast, Mr. Dunn, Mr. Webster of Florida, Mr. Posey, Mr. Steube, Mr. Waltz, Mr. Bilirakis, Mr. Crist, and Mr. Gimenez) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo name the Department of Veterans Affairs community-based outpatient clinic, located at 400 College Drive, Middleburg, Florida, the A.K. Baker VA Clinic.1.Name of Department of Veterans Affairs community-based outpatient clinic located at 400 College Drive, Middleburg, FloridaThe Department of Veterans Affairs community-based outpatient clinic, located at 400 College Drive, Middleburg, Florida, shall after the date of the enactment of this Act be known and designated as the A.K. Baker VA Clinic. Any reference to such community-based outpatient clinic in any law, regulation, map, document, record, or other paper of the United States shall be considered to be a reference to the A.K. Baker VA Clinic.